FILED
                             NOT FOR PUBLICATION                             MAR 15 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



MARIA MAYRA MOLINA MELCHOR,                       No. 08-72963

               Petitioner,                        Agency No. A097-356-308

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 15, 2011 **

Before:        CANBY, FERNANDEZ, and M. SMITH, Circuit Judges.

       Maria Mayra Molina Melchor, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order denying her motion to

reopen removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We

review for abuse of discretion the denial of a motion to reopen, and review de novo


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
questions of law. Mohammed v. Gonzales, 400 F.3d 785, 791-92 (9th Cir. 2005).

We deny the petition for review.

      The BIA did not abuse its discretion in denying Molina Melchor’s motion to

reopen because her failure to file the motion before the expiration of her voluntary

departure period rendered her statutorily ineligible for the relief she sought. See

8 U.S.C. § 1229c(d); de Martinez v. Ashcroft, 374 F.3d 759, 763-64 (9th Cir.

2004); see also Granados-Oseguera v. Gonzales, 546 F.3d 1011, 1015-16 (9th Cir.

2008). It follows that the BIA did not violate due process by not examining her

new evidence of hardship. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000)

(requiring error and prejudice for a petitioner to prevail on a due process claim).

      Molina Melchor’s remaining contentions are unavailing.

      PETITION FOR REVIEW DENIED.




                                           2                                    08-72963